DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 15-24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group II (claims 25-27) in the reply filed on 07/12/2022. 

Claim Objections 

Claim 25 is objected to because of the following informalities: Appropriate correction is required. 
The claim appears to be directed to  a method of using the gas diffusion electrode as claimed in claim 15 for the electrolysis of carbon dioxide to give carbon monoxide. However, the preamble does not explicitly indicate that it is a method claim. Further, no specific method steps have been recited.

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  While there is written description support for using the gas diffusion electrode as claimed in claim 15 as a cathode for cathodic reduction of carbon dioxide to carbon monoxide, there appears to be insufficient written description support for the full scope of the claim that includes using the gas diffusion electrode as claimed in claim 15 other than as a cathode for the conversion of carbon dioxide to carbon monoxide.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-27 incorporate the limitations of claim 15. The term “highlyporous” in claim  is a relative term which renders the claim indefinite. The term “highlyporous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 26, there does not appear to be any antecedent basis for the claim term "the anode side." 

Further, since there is no positive recitation of the method steps, it is unclear if the claim requires cathodic reaction of carbon dioxide at the gas diffusion electrode, and simultaneous production of chlorine or oxygen on the anode side.

Regarding claim 27, there does not appear to be any antecedent basis for the claim term "the reaction."  


Claim 27 is also rejected, because it depends from the rejected claim 26.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application publication no. WO 2015184388 (hereinafter called Kaczur), in view of US pre-grant patent publication no. US 2010/0143807 (hereinafter called Khasin).

Regarding claims 25 and 26, Kaczur discloses a process for the electrochemical conversion of carbon dioxide into carbon monoxide (see Fig. 1A, Fig. 1B, and paragraph 0006), wherein the carbon dioxide is reacted cathodically at a gas diffusion electrode to form carbon monoxide, and chlorine is simultaneously produced on the anode side (see Fig. 5-10 and paragraph 0006).

Kaczur does not explicitly teach use of a gas diffusion electrode as claimed in claim 15 to form carbon monoxide by reducing carbon dioxide, i.e., a gas diffusion electrode comprising at least one sheet-like, electrically conductive support and a gas diffusion layer and electrocatalyst applied to the support, wherein the gas diffusion layer consists at least of a mixture of electrocatalyst and a hydrophobic polymer and silver acts as electrocatalyst, and wherein the electrocatalyst contains silver in the form of highly porous agglomerated nanoparticles and said nanoparticles have a surface area measured by the BET method of at least 2 m2/g.

Khasin teaches a gas diffusion electrode, comprising an electrically conductive current collector (reads on sheet- like, electrically conductive support), and a gas diffusion layer and electrocatalyst applied to the support, wherein the gas diffusion layer consists at least of a mixture of electrocatalyst and a hydrophobic polymer and silver acts as electrocatalyst (see paragraph 0044), and wherein the electrocatalyst contains silver in the form of highly porous agglomerated nanoparticles and said nanoparticles have a surface area measured by the BET method of at least 2 m2/g (see paragraphs 0018, 0020, 0027, and 0028).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur by using a gas diffusion electrode comprising at least one sheet-like, electrically conductive support and a gas diffusion layer and electrocatalyst applied to the support, wherein the gas diffusion layer consists at least of a mixture of electrocatalyst and a hydrophobic polymer and silver acts as electrocatalyst, and wherein the electrocatalyst contains silver in the form of highly porous agglomerated nanoparticles and said nanoparticles have a surface area measured by the BET method of 3-16 m2/gm as taught by Khasin. The person with ordinary skill in the art would have been motivated to make this modification, because Khasin teaches that its electrodes have advantages including longer life time, more robust structure and much higher stability porous structure and maintenance of the surface area at the open circuit voltage (OCV) (see paragraph 0101).

Regarding claim 27, Kaczur further teaches that the current density in the carbon dioxide gas reduction reaction is in the range of 50 mA/cm2 to 500 mA/cm2 (same as 0.5 to 5.0 kA/m2) (see paragraph 0118). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SALIL JAIN/Examiner, Art Unit 1795